Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1 has been amended in the form of an After Final Consideration Program 2.0 request to include new limitations, as well as limitations from cancelled claim 2. Claims 1 and 3-9 are currently pending. Claims 10-11 were previously withdrawn as a result of a restriction requirement.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between a battery module, battery pack including the same, and a vehicle including the same, as set forth in the Office action mailed on 10/22/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/20/2022 is fully withdrawn.  Claims 10 and 11, directed to a battery pack comprising the specifics of allowable claim 1 and a vehicle comprising the specifics of allowable claim 1, respectively, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In view of the amendment, the combination of Hostler with Choi is no longer appropriate for the new limitations. Specifically, the limitation which limits the location of the cell insertion holes to be on the same plane as the outer side of the module case to which the heatsink is mounted is not taught by Choi, and would not be an obvious variation to the location of the pad penetration holes that are taught by Choi. 
Further, the inclusion of the pad penetration holes in claim 1 are taught neither by Hostler nor Choi, and modification of the primary art (Hostler) to include at least one pad penetration hole which passes through the outer side of the module case would change the overall module structure disclosed by Hostler past a point of obviousness. 

Claims 2-11 are allowed due to their dependency on claim 1. 

Response to Arguments
Applicant’s arguments, seepages 5-7, filed 07/08/2022, with respect to claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) and 35 U.S.C. 103 rejections of claim 1 has been withdrawn. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Robert Goodell (#41040) on 07/20/2022.
The application (claim 1) has been amended as follows: 
1. (Currently Amended) A battery module, comprising: a plurality of battery cells stacked side-by-side, each of the plurality of battery cells directly contacting at least one adjacent battery cell, each of the plurality of battery cells being a pouch-type battery; a module case configured to accommodate the plurality of battery cells; a heatsink mounted to an outer side of the module case, the heat sink being configured to cool the plurality of battery cells; and at least one heat transfer pad disposed in direct contact with both the heatsink and the plurality of battery cells, the at least one heat transfer pad penetrating the module case at least partially, the at least one heat transfer pad including a plurality of cell insertion holes in which respective tabs of respective ones of the plurality of battery cells are inserted, such that a body of each of the plurality of battery cells is outside of the cell insertion holes, wherein the cell insertion holes are on a same plane as the outer side of the module case to which the heatsink is mounted, wherein the module case has at least one pad penetration hole that passes through the outer side of the module case to which the heatsink is mounted, wherein one end of the at least one heat transfer pad is disposed inside the module case to be in direct contact with the plurality of battery cells; and wherein the other end of the at least one heat transfer pad passes through the at least one pad penetration hole to protrude to an outside of the module case to directly contact the heatsink.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727  

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727